department of the treasury internal_revenue_service washington d c aug - se tein ta tax_exempt_and_government_entities_division u i l rreeekrkrerereerereke krekekrereaerkerererer kreererereereererer legend taxpayer a orr ira x iddcbicbcitik companym ere ree ree arie amount d aik irr iai rie faria account f rra kk aiha rar ikrere ira y hekkrekrekerererrere company n kekkekrkeeerkeerererer dear krekkekekkekkekeeeke this is in response to your letter dated date as supplemented by correspondence dated date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request years old maintains an individual_retirement_account ira in december taxpayer a asserts that he decided to taxpayer a whois x with company m roll over amount d the value of the assets in ira x to ira y an ira he maintains with company n to facilitate the roll over from ira x to ira y leneeteneenuneeneees completed a distribution request form in which he taxpayer a on april requested that company m transfer the assets in ira x to account f a non- retirement brokerage account he also maintains with company m taxpayer a asserts that it was his intention to then roll over the ira assets from account f to ira y taxpayer a asserts that he was away from home from early june to july taxpayer a states that he was unaware of the exact date the transfer would occur and did not learn of such until he opened his mail on july and discovered that amount d had been transferred from ira x to account f on may and by this time he had missed the 60-day rollover period by two days taxpayer a has submitted the may account indicating the transfer of amount d from ira x on may account f taxpayer a asserts that he has never had physical possession of amount d that he has not used amount d and that amount d continues to be held in account f as supported by the july f taxpayer a asserts that it was his intention to roll over amount d to ira y within days but did not know when company m would make the distribution from ira x taxpayer a filed this request for a waiver of the 60-day rollover requirement immediately after discovering that he had missed the 60-day rollover period with respect to amount d account statement for ira x to account statement for account based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the seateteneeneeeeeenees payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case taxpayer a initiated a transfer of amount d from ira x to account f on may as supported by account statements for ira x and account f that were submitted with his ruling_request taxpayer a asserts that he initiated this course of action to facilitate the roll over of assets held in ira x to ira y taxpayer a asserts that he was away from home from early june to july and was not aware of the exact date the transfer would occur ' and learned that the transfer had been and that he had missed the 60-day period to complete taxpayer a asserts that he did not discover that the transfer had been made until he opened his mail on july made on may the rollover to ira y by two days taxpayer a asserts that it was his intention to make a rollover from ira x to ira y that he has never had physical possession of the ira x assets that he has not used amount d since it has been out of ira x and that amount d continues to be held in account f as supported by the july account statement for account f rreeekerekrererereeeekre therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer is granted a period of days from the date of this ruling to contribute amount d to ira y provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this ruling assumes that ira x and ira y satisfy the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulation which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact hhkraa rare ar ee rer kare herrera aerc e ‘t ep rat 2a ar rar rer ree re rr ire rrr ree sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
